DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 states that the resin layer contains a compound having “the same polymerizable crosslinking group as that of the fluorescent region.” There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of the fluorescent region having a polymerizable crosslinking group. Claims 2-6 are rejected due to their dependency from claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto, US 2018/0208841.
Regarding claims 1-3, Palazzotto teaches a phosphor-containing film (10 of Fig. 1) comprising a phosphor-containing layer (20 of Fig. 1) featuring plurality of fluorescent regions that contain a phosphor that deteriorates when reacted with oxygen (22 of Fig. 1), a resin layer that is impermeable to oxygen that is arranged among the fluorescent regions (24 of Fig. 1) and that contains alumina particles (¶ [0147]), and a first and second substrate film layer laminated onto the main surfaces of the phosphor-containing layer (34 and 32 of Fig. 1). See ¶ [0087] and [0139]-[0149]. While Palazzotto does not explicitly state that the resin layer and fluorescent regions contain the same polymerizable crosslinkable groups, Palazzotto teaches that the resin layer and the fluorescent regions may both contain alkoxy groups, (¶ [0015], [0061], [0088]-[0098]) which would result in the resin layer and the fluorescent regions having the same crosslinkable groups.
The teachings of Palazzotto differ from the present invention in that Palazzotto does not teach any specific hardness, creep recovery, or elastic recovery rate for the resin layer of his invention. It would, however, have been obvious to one of ordinary skill in the art to select a resin material with whatever mechanical properties were necessary based on the intended use of the phosphor-containing film. Additionally, it appears to be inherent that the material of Palazzotto would have the claimed physical properties because the material of Palazzotto is essentially identical to that which Applicant teaches to have the claimed physical properties. 
Regarding claim 5, Palazzotto teaches that the film may be used as a wavelength converting member in a backlight device featuring a blue LED (Fig. 3, ¶ [0145]).

Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto, US 2018/0208841, as applied above, in view of Oda et al., US Pat. No. 7476440.
Regarding claim 4, the teachings of Palazzotto differ from the present invention in that Palazzotto does not teach any specific shape or aspect ratio for the alumina particles in the resin layer. Oda, however, teaches the use of plate-shaped alumina particles with an aspect ratio of 5-80 for dispersion into a resin composition, resulting in improved mechanical properties (Abstract, col. 2 ln. 24-51). It would have been obvious to one of ordinary skill in the art to use plate-shaped alumina particles with an aspect ratio of 5-80 as the alumina particles of Palazzotto, as Oda explicitly teaches such particles to be appropriate for incorporation into resin compositions, and as doing so would result in improved mechanical properties. 
Regarding claim 6, Palazzotto teaches that the film may be used as a wavelength converting member in a backlight device featuring a blue LED (Fig. 3, ¶ [0145]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN A RUMMEL/Primary Examiner, Art Unit 1785